DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The second mated surface on the shield attachment member from claim 1.
The shaft assembly passing through the main chassis and the shield assembly from claim 1 (Note: element 220 is disclosed as being the main chassis and elements 222, 230, and 332 are viewed as being the shield assembly.  There is no figure that shows the shaft assembly (element 340) passing through the viewed main chassis and shield assembly.  The shaft assembly only passes through a handlebar clamp attachment member (element 210) and the main chassis (element 220).  Paragraphs 0046, 0051, 0054, and 0056 of the specification appear to disclose that this embodiment is not shown.)
The plug of the first mated surface of the main chassis from claim 2 (Note: element 318 is viewed as being a plug, but it is formed on the handlebar attachment member and not the main chassis)
The socket of the second mated surface of the shield attachment member from claim 2 (Note: element 328 is viewed as being a socket, but it is 
The structures from claims 3 and 4 are not shown (Note: see the drawing objections to claim 2 above for further clarification)
The mirror from claim 11 (Note: Paragraphs 0041 and 0051 disclose that a mirror is not shown)
The mirror housing from claim 11 (Note: Paragraphs 0041 and 0051 disclose that a mirror housing is not shown)
The second mated surface on the mirror housing from claim 11.
The shaft assembly passing through the main chassis and the mirror assembly from claim 11 (Note: element 220 is disclosed as being the main chassis and elements 222, 230, and 332 are viewed as being the mirror assembly although element 230 is not disclosed as being a mirror in the specification.  There is no figure that shows the shaft assembly (element 340) passing through the viewed main chassis and mirror assembly.  The shaft assembly only passes through a handlebar clamp attachment member (element 210) and the main chassis (element 220).  Paragraphs 0046, 0051, 0054, and 0056 of the specification appear to disclose that this embodiment is not shown.)
The second mated surface of the functional structure from claim 16.
The shaft assembly passing through the main chassis and the functional structure from claim 16 (Note: element 220 is disclosed as being the main chassis and elements 222, 230, and 332 are viewed as being the 
The mirror assembly from claim 18 (Note: Paragraphs 0041 and 0051 disclose that a mirror housing is not shown)
Note:  The Applicant is advised to either amend the drawings to show the claimed subject matter or amend the specification to mirror what is being claimed.  For example only, can the main chassis be viewed as being element 210 and the shield assembly being elements 220, 222, 224, 230, and 332?
Per 37 CFR 1.81(a):  The applicant for a patent is required to furnish a drawing of his or her invention where necessary for the understanding of the subject matter sought to be patented; this drawing, or a high quality copy thereof, must be filed with the application. Since corrections are the responsibility of the applicant, the original drawing(s) should be retained by the applicant for any necessary future correction.  As the claims are presently written, it is viewed that one having ordinary skill in the art would not be able to understand the subject matter sought to be patented in light of Applicant’s disclosure and drawings since the drawings do not appear to show Applicant’s invention.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, lines 8-9, recites “the second mated surface wherein” which is grammatically incorrect and should be changed to --the second mated surface, wherein--. 
Appropriate correction is required.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of U.S. Patent No. 10,773,766 B2).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 5 of ‘766 discloses all of the claim limitations of the present application.
Claim 6 of ‘766 discloses all of the claim limitations of present claim 6.
Claim 7 of ‘766 discloses all of the claim limitations of present claim 7.
Claim 8 of ‘766 discloses all of the claim limitations of present claim 8.
Allowable Subject Matter
Claims 11-20 are allowed over the prior art of record.
Claims 2-4 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, see the Remarks, filed March 31, 2021, with respect to the 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  The prior art rejection(s) using Adan (US 2012/0234129 A1) have been withdrawn.

While the specification discloses alternative embodiments, those embodiments must be shown in the figures for one of ordinary skill in the art to understand Applicant’s invention.  As the claims are presently written, it is viewed that one having ordinary skill in the art would not be able to understand the subject matter sought to be patented in light of Applicant’s disclosure and drawings since the drawings do not appear to show Applicant’s invention.  Merely having a disclosure in the specification is not sufficient to meet 37 CRF 1.83(a).  Furthermore, the Detailed Description of the invention only appears to detail the invention shown in the parent case (U.S. Application 16/404,356), but does not go into detail to Applicant’s current claimed invention.  This leads to confusion as to what structural members in the drawings relate to the structural members claimed in the claims.  For example only, the shaft assembly does not appear to pass through a shield assembly since the shaft assembly only passes through the handlebar clamp attachment member (210) and a member (element 220) disclosed as being a main chassis.  The main chassis (220) and the shield attachment member (222) only meet at one point, and a bolt (224) connects the main chassis to the shield attachment member.  There is not shaft assembly comprised of a flexible middle point that goes between the main chassis and the shield attachment member anywhere in the drawings.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561.  The examiner can normally be reached on Monday through Friday from 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADAM D ROGERS/           Primary Examiner, Art Unit 3656